



EXHIBIT 10.4.1
FIRST AMENDMENT TO THE
CNA FINANCIAL CORPORATION INCENTIVE COMPENSATION PLAN


The CNA FINANCIAL CORPORATION INCENTIVE COMPENSATION PLAN, as amended and
restated effective January 1, 2010, is hereby amended as follows:


1.
Section 3.3 is amended in its entirety to read as follows:



3.3. Grant of Awards by Chief Executive Officer. Unless otherwise determined by
the Committee, and to the extent permitted by applicable law, the Chief
Executive Officer of the Company shall have the power and authority to grant
Awards to any Eligible Persons, so long as such Eligible Persons are not
officers or directors with reporting obligations under Section 16 of the
Securities Exchange Act of 1934, as amended, and to determine the terms and
conditions of any such Awards. The Chief Executive Officer, or such other
officer as the Chief Executive Officer may designate, may exercise in his or her
sole discretion all power and authority of the Committee with respect to such
Awards except as otherwise specified in this Plan or by the Committee. Awards
granted by the Chief Executive Officer pursuant to this Section 3.3, or by any
officer, committee or other person (including the Chief Executive Officer)
pursuant to Section 3.2(j), shall be treated as Awards granted by the Committee
for all purposes of this Plan, except as otherwise specified herein, and any
action taken by the Committee with respect to all Awards, including any action
taken pursuant to Section 4.2, shall apply to Awards granted pursuant to this
Section 3.3 or Section 3.2(j), unless otherwise specified by the Committee.
2.    Section 4.1 is amended by replacing the first two sentences with the
following:
Subject to Section 4.4 and to adjustment as provided in Section 4.2, the number
of Shares reserved for delivery under this Plan shall be 11,000,000.
3.    Except as otherwise provided herein, the Plan shall remain in full force
and effect.
IN WITNESS WHEREOF, CNA Financial Corporation has caused this First Amendment to
be effective as of April 27, 2016.
                    


CNA FINANCIAL CORPORATION
 
 
By  
/s/ Jonathan D. Kantor  
 
 
 
 
Jonathan D. Kantor, Executive Vice President
 
 
 
 
General Counsel and Secretary
 






